United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE ARMY, CAMP
LEJEUNE, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2210
Issued: May 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated October 12, 2006 and March 22 and August 6, 2007.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he was
entitled to compensation for wage loss as of May 27, 2004 causally related to his employment.
FACTUAL HISTORY
Appellant, a 52-year-old mechanic, filed a Form CA-2 claim for benefits on November 20,
2003, alleging that he developed a bilateral carpal tunnel condition causally related to employment
factors.
In a May 19, 2004 report, Dr. Richard S. Bahner, Board-certified in orthopedic surgery,
noted that appellant was experiencing advancing carpal tunnel syndrome which was interfering
with his work as a heating and air conditioning mechanic. In a report dated June 8, 2004,

Dr. Ray B. Armistead, Board-certified in orthopedic surgery, diagnosed bilateral carpal tunnel
syndrome causally related to repetitive wrist motions required by appellant’s employment.
By decision dated September 21, 2004, the Office accepted appellant’s claim for bilateral
carpal tunnel syndrome. The Office advised him that if his injury resulted in time lost from work
he could claim disability compensation by filing a Form CA-7.
In a letter received by the Office on February 28, 2005, appellant indicated that his North
Carolina driver’s license had been suspended for one year on May 26, 2004 due to his being
convicted of driving under the influence of alcohol [DUI]. As a result of this suspension, he was
forced to resign from the employing establishment because his inability to operate a motor vehicle
disqualified him from federal employment.
By letter dated March 7, 2005, the Office advised appellant that it had received a
December 21, 2004 Form CA-7 from him, which did not indicate whether he was seeking a
schedule award or compensation based on wage loss. The Office stated:
“If you filed the CA-7 [form] for wage loss incurred on and after May 27, 2004, we
note that you were discharged from [the employing establishment] due to losing
your drivers license as a consequence of a DUI conviction. A driver’s license was
required for you to maintain your federal civil service employment. Wage loss
incurred for that reason is not compensable under the FECA [Federal Employees’
Compensation Act.]”
In an October 24, 2005 report, Dr. Armistead stated:
“[Appellant] has been recently evaluated by me for ongoing problems involving his
upper extremities. He does not feel he can continue in his current job due to the
disabilities in his hands and has requested either disability retirement or retraining.
Based on findings today, I would suggest a functional capacity evaluation [FCE]
which would give more specific information regarding his current abilities and then
make some determinations regarding his current job or training accordingly.”
Appellant submitted a June 6, 2006 Form CA-7 requesting compensation for wage loss as
of May 27, 2004 and continuing.
In a May 2, 2006 report, Dr. Armistead stated:
“[Appellant] was evaluated at the Industrial Physical Therapy Clinic in New Bern
where a [f]unctional [c]apacity [e]xamination was performed. As a result of that
examination, [appellant] was determined to have restrictions on the use of his
hands. He would be classified as physical demand classification light-medium.
Thus, [appellant] could lift occasionally 28 pounds, frequently 12 pounds and
constantly lift 4 pounds.”
By letter dated June 19, 2006, the Office asked appellant to submit additional medical
evidence to support disability for the period claimed.

2

In a memorandum dated July 7, 2006, the Office stated that appellant informed them in a
July 5, 2007 telephone call that he quit his job because he was not able to do it. The Office noted
that there was no medical evidence to support his claim that he was totally disabled, no evidence
that he requested light duty from the employing establishment and no evidence that the
employing establishment was not able to accommodate his restrictions.
In a July 24, 2006 letter to the Office, Dr. Armistead stated:
“We initially treated [appellant] on June 8, 2004 for problems of numbness in his
hand, felt to be secondary to carpal tunnel syndrome. [Appellant] had had surgery
on a finger prior to his presentation in our office and undoubtedly he did have
some periods of time in which he was disabled for work. However, we did not
care for him for that particular period of surgical treatment; thus, I cannot
comment on the appropriate periods of disability and this should be directed to the
treating surgeon.”
By decision dated October 12, 2006, the Office denied appellant’s claim for
compensation based on wage loss commencing May 27, 2004. The Office found that appellant
failed to submit medical evidence to support that he was disabled due to residuals of his accepted
injury.1 The Office noted that his driver’s license was suspended on May 27, 2004 due to a DUI
conviction. As a consequence, appellant was not able to meet the condition of his employment.
The Office stated that he was given the option of resigning in lieu of discharge and he elected to
resign effective July 12, 2004.
On December 20, 2006 appellant requested reconsideration of the October 12, 2006
decision.
In a January 15, 2007 report, Dr. Noel Rogers, Board-certified in orthopedic surgery,
found that appellant had a five percent permanent impairment of the left and right upper
extremities. He related complaints of pain and numbness in his hands, radiating up the arm, with
grip weakness and inability to grasp. Dr. Rogers noted that appellant had worked as a heating
and air conditioning mechanic at the employing establishment for three years until he resigned
on July 12, 2004; he had not worked since that time. Appellant had been referred to Dr. Rogers
for a second opinion examination to evaluate the degree of impairment for his left and right
upper extremities, pursuant to a separate claim for a schedule award he had filed.2

1

The Office noted that in a July 18, 2003 report, Dr. Richard S. Moore, Board-certified in orthopedic surgery and
his treating physician, had diagnosed carpal tunnel syndrome but released appellant to return to full duties without
restrictions. No contemporaneous medical evidence supporting the period of disability claimed by appellant was
received by the Office.
2

In a previous Board decision, Docket No. 06-1609 (November 21, 2006) the Board set aside the Office’s
December 1, 2005 schedule award decision and remanded for further development of the medical evidence to
determine the appropriate degree of permanent impairment for appellant’s left and right upper extremities causally
related to his accepted bilateral carpal tunnel condition. The schedule award determination is not the subject of this
appeal.

3

By decision dated March 22, 2007, the Office denied modification of the October 30,
2006 decision. The Office stated that appellant had failed to submit medical evidence
establishing that he was disabled due to residuals causally related to his accepted bilateral carpal
tunnel condition.
By letter dated May 30, 2007, appellant requested reconsideration.
In a report dated April 5, 2007, Dr. Edwin Cooper, Board-certified in orthopedic surgery,
found that appellant had a 24 percent permanent impairment of the left and right upper
extremities, causally related to his bilateral carpal tunnel condition. He stated that appellant was
disabled from returning to his job as a heating and air conditioning technician. Dr. Cooper
opined that his diagnoses and ratings were directly related to appellant’s duties at the employing
establishment, from which he resigned on May 27, 2004. Appellant had been referred to
Dr. Cooper for a referee medical examination to resolve the conflict in medical evidence
regarding the degree of impairment for his upper extremities, pursuant to his separate schedule
award claim.
By decision dated August 6, 2007, the Office denied modification of the October 30,
2006 decision. The Office noted again that the evidence of record established that appellant had
voluntarily resigned from his job with the employing establishment on July 12, 2004, for reasons
unrelated to his medical condition. The Office stated that appellant had failed to submit medical
evidence indicating that he was totally disabled for the period claimed due to his accepted
condition. The Office noted that Dr. Cooper had indicated that he was disabled from his former
job as heating and air conditioning mechanic; however, it noted that this examination was
conducted for the purpose of resolving the conflict in medical opinion regarding the proper
degree of permanent impairment in his upper extremities stemming from his accepted bilateral
carpal tunnel condition, not to determine whether appellant was totally disabled. The Office
stated that Dr. Cooper was not provided with a copy of appellant’s position description, nor did
he provide a rationale for his opinion that appellant was not able to work his former job with the
employing establishment. The Office also noted that Dr. Cooper was not aware of the reasons
appellant had resigned from the position.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of establishing that the
essential elements of his or her claim by the weight of the evidence.4 Under the Act, the term
disability is defined as an inability, due to an employment injury, to earn the wages the employee
was receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning
capacity.5 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury.6 Whether a
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Prince E. Wallace, 52 ECAB 357 (2001).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

4

particular injury causes an employee to become disabled for work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.7 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8 The
Board will not require the Office to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his disability and entitlement to
compensation.9
ANALYSIS
Appellant submitted a Form CA-7, claim for compensation, for the period beginning
May 27, 2004 and continuing. He has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between his claimed disability as of
May 27, 2004 and the accepted employment-related injury. This burden includes providing
medical evidence from a physician who concludes that the disabling condition is causally related
to employment factors and supports that conclusion with sound medical reasoning.10 The Office
properly denied compensation because appellant failed to provide sufficient medical evidence to
support that he was disabled due to residuals of his accepted bilateral carpal tunnel syndrome.
None of the contemporaneous medical reports appellant submitted contained a probative,
rationalized medical opinion explaining how he was disabled as of May 27, 2004 due to his
accepted carpal tunnel syndrome.11 Dr. Bahner stated in his May 19, 2004 report that appellant
was experiencing advancing carpal tunnel syndrome which was interfering with his work as a
heating and air conditioning mechanic. He did not, however, indicate that the condition was
disabling. Dr. Armistead advised on June 8, 2004 that appellant had bilateral carpal tunnel
syndrome causally related to repetitive wrist motions required by his employment. He stated in his
October 24, 2005 report that he had recently evaluated appellant for ongoing problems involving
his upper extremities and related his complaints that he could not continue working at his current
job due to the disabilities in his hands. Dr. Armistead did not opine that appellant was totally
disabled due to his accepted carpal tunnel syndrome, but recommended a functional capacity
evaluation in order to acquire more specific information regarding his current ability to perform his
job as a mechanic. While he advised in his May 2, 2006 report that appellant had restrictions on
the use of his hands based on the results of his functional capacity evaluation, he informed the
Office on July 27, 2006 that he was not able to comment on the periods of time in which he was
disabled for work.

7

Gary L. Watling, 52 ECAB 278 (2001).

8

Manual Garcia, 37 ECAB 767 (1986).

9

Amelia S. Jefferson, 57 ECAB 183 (2001).

10

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

11

William C. Thomas, 45 ECAB 591 (1994).

5

The Office noted that the medical evidence contemporaneous to the injury did not list any
rationale for disability. Causal relationship must be established by rationalized medical opinion
evidence. Appellant has failed to submit such evidence.
The 2007 reports from Drs. Rogers and Cooper noting that appellant was off work and
claimed disability as of May 27, 2004 have no probative weight in determining whether he was
disabled due to his accepted conditions as of that date. These physicians evaluated appellant for
the purpose of determining the degree of permanent impairment in connection with his schedule
award claim. Their statements pertaining to appellant’s claimed disability were based entirely on
the history given to them by appellant. Drs. Rogers and Cooper thus lacked an accurate history
regarding appellant’s May 27, 2004 resignation from the employing establishment. They did not
indicate an awareness that his driver’s license had been suspended on May 27, 2004 due to a DUI
conviction, rendering him unable to meet a condition of his employment.12
The Board has held that an employee is not disabled within the meaning of the Act where
there is no evidence that he was terminated due to his physical inability to perform his assigned
duties. There is no evidence that appellant stopped work due to residuals of his accepted bilateral
carpal tunnel syndrome.13
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.14 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Consequently, appellant has not met his burden of proof, as he failed to establish that he
sustained any employment-related disability as of May 27, 2004. The Board will affirm the
Office’s October 12, 2006, March 22 and August 6, 2007 decisions.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he was
entitled to compensation for wage loss as of May 27, 2004 causally related to his federal
employment.

12

See Geraldine H. Johnson, 44 ECAB 745 (1993).

13

Major W. Jefferson, III, 47 ECAB 295 (1996).

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2006 and March 22 and August 6,
2007 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: May 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

